              Case 2:20-cv-01061-RSL Document 15 Filed 08/18/20 Page 1 of 2



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     G/R MEEKER STREET LLC,
9                    Plaintiff,
                                                          Case No. C20-1061RSL
10           v.
                                                          ORDER OF DISMISSAL
11    EQUILON ENTERPRISES LLC, d/b/a
      SHELL OIL PRODUCTS US,
12
                     Defendant.
13
14
15          On July 13, 2020, the Court ordered plaintiff to provide the citizenship of each
16   owner/member of the parties, both of which are limited liability corporations, in order to
17   establish that federal jurisdiction exists. See 28 U.S.C. § 1332(a) (the federal court’s basic
18   diversity jurisdiction extends to “all civil actions where the matter in controversy exceeds
19   . . . $75,000 . . . and is between . . . citizens of different States.”); Johnson v. Columbia
20   Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “like a
21   partnership, an LLC is a citizen of every state of which its owners/members are citizens”).
22          Plaintiff’s response (Dkt. # 7) is insufficient. It states that its two members are also
23   LLCs and that one of defendant’s members is an LLC, but does not provide enough
24
25
26   ORDER OF DISMISSAL - 1
                Case 2:20-cv-01061-RSL Document 15 Filed 08/18/20 Page 2 of 2



1    information for the Court to ascertain the citizenship of those members.1 Because a
2    federal court is to presume “that a cause lies outside this limited jurisdiction, and the
3    burden of establishing the contrary rests upon the party asserting jurisdiction” (Kokkonen
4    v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted)), the Court
5    must dismiss a case in which the burden has not been met for lack of the statutory or
6    constitutional power to adjudicate the case (Pistor v. Garcia, 791 F.3d 1104, 1111 (9th
7    Cir. 2015)).
8
9           The above-captioned matter is therefore DISMISSED without prejudice.
10
11          Dated this 18th day of August, 2020.
12                                                A
                                                  Robert S. Lasnik
13                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24          1
              The exhibits attached to the declaration of counsel identify two individuals as governors
     of GRE Meeker Street, LLC, one of the two members of plaintiff G/R Meeker Street LLC, but
25   do not identify the state in which they reside. Dkt. # 8-4 at 1.
26   ORDER OF DISMISSAL - 2
